Citation Nr: 0007399	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-02 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to an increased rating for migraine 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1969 to March 
1972.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The record does not show that RO considered referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only when circumstances are present which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's migraine headaches are currently manifested 
by daily headaches that consist of occipital dull aching and 
posterior cervical dull aching; a unilateral frontal 
pulsating headache approximately once a week, associated with 
nausea, photophobia and phonophobia, the usual duration of 
this was approximately 12 hours; no focal neurological 
symptoms; and approximately 80 hours of work lost in the last 
six months due to headaches.  

2.  The veteran's service-connected bilateral hearing loss is 
currently manifested by a pure tone threshold average of 26.6 
decibels in the right ear and 37.5 decibels in the left ear.  
He has a speech recognition ability of 100 percent in the 
right ear, and 96 percent in the left ear.  Based on this, 
the veteran has level I hearing in the right ear and Level I 
in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 50 percent rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 8100 (1999).

2.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims, 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

In evaluating the veteran's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is our responsibility to weigh the evidence 
before us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  The Board has carefully reviewed 
the pertinent medical evidence, including the veteran's 
entire medical history in accordance with 38 C.F.R. § 4.1 
(1999) and Peyton v. Derwinski, 1 Vet. App. 282 (1991).

We note that where an appeal has been perfected as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet App 119 
(1999).

Migraine Headaches

Under diagnostic 8100, the schedule provides a 10 percent 
rating for headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months.  A 30 
percent rating is provided where there are headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
rating is provided where there are completely prostrating and 
prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (1999).

The July 1994 VA neurological examination revealed that the 
veteran's pupils were equal and reactive to light.  
Extraocular movements were full.  There was no nystagmus 
present.  The tongue was midline on extension and a normal 
gag reflex was present.  The veteran's motor examination 
revealed good strength in both upper and lower extremities.  
Coordination by finger-nose-finger, heel-knee-shin, and 
tandem gait were done well.  His reflexes were normal and no 
Babinski was present.  The impression was migraine headaches.  

At the July 1994 VA neurological examination the veteran 
reported at least one severe headache every one to two weeks.  
He indicated that the headaches were bitemporal and frontal 
in nature, associated with photophobia and nausea.  The 
veteran stated that he went into a dark room to lie down.  He 
reported missing 20 days of work over the past 1 1/2 to 2 
years because of these headaches.  

VA treatment records show that the veteran was seen for 
complaints of headaches from March 1995 to May 1996.  The 
veteran reported headaches with nausea and vomiting in March 
1995.  He indicated that during severe headaches he 
experienced blackouts with his vision with exertion.  The 
impression was mixed migraine and tension type headaches.  In 
June 1995 the impression was mixed migraine and tension type 
headaches.  In March 1996 he reported headaches once or twice 
a week.  The impression was chronic daily headaches.  

At the January 1997 VA examination the veteran reported daily 
headaches that consist of occipital dull aching and posterior 
cervical dull aching.  He also indicated that he had a 
unilateral frontal pulsating headache approximately once a 
week, associated with nausea, photophobia and phonophobia.  
The usual duration of this was approximately 12 hours.  The 
veteran did not report any focal neurological symptoms.  He 
indicated that he missed approximately 80 hours of work in 
the last six months due to headaches.  

The January 1997 VA examination revealed that the veteran was 
alert, attentive and oriented to person, place and time.  He 
had good recall and there was no aphasia.  His affect was 
appropriate.  The veteran's pupils were equal and reactive to 
light.  The visual fields and extraocular movements were 
full.  There was no papilledema and no facial weakness or 
sensory loss.  The gag reflex was intact and there was no 
tongue weakness.  His strength and muscle tone was within 
normal limits and there was no limb or gait ataxia.  Pain, 
touch and proprioception were intact, as were his reflexes.  
The impressions were tension type headaches with probable 
associated analgesic rebound headaches, which appeared to be 
minimally worse since the veteran no longer took Motrin; and 
superimposed migraines, currently occurring at a frequency of 
one per week, which resulted in some debility.  The 
neurologic examination was within normal limits.  

VA treatment records show that the veteran was seen for 
complaints of headaches from January 1997 to October 1997.  
He was seen in neurology in July 1997.  The veteran reported 
chronic daily headaches and severe occasional headaches.  His 
cranial nerve was intact and he was alert and oriented to 
person, place and time.  The veteran's strength and muscle 
tone was within normal limits and his sensory was intact.  
His coordination was within normal limits.  The impression 
was status migrainosis.  He was hospitalized in July 1997 for 
discontinuance of prescribed narcotics.  The veteran's 
neurologic examination was normal and unchanged in September 
1997.  The impression was migraines.  In October 1997 he was 
alert and oriented to person, place and time.  His cranial 
nerve was intact and his fundi were normal bilaterally.  The 
veteran's strength and muscle tone was within normal limits 
and his sensory was intact.  The veteran's coordination was 
also intact.  The impression was headaches.  

The veteran submitted statements from two friends regarding 
his headaches in August 1997.  One friend wrote that the 
witnessed the veteran's headaches on a weekly basis.  Another 
friend wrote that she was a nurse and that she witnessed the 
veteran having weekly incapacitating headaches that lasted 
for days at a time.  

In an undated statement, received January 1998, the veteran 
wrote that his leave records and insurance forms represented 
time taken off from work when he could not function.  He 
further indicated that twenty-three partial or full days were 
taken off for illness in 1997.  An accompanying statement 
from the veteran's wife reported that he had an average of 
three to four severe debilitating headaches each week.  On 
most occasions they were so severe that he was unable to 
perform normal activities of daily living.  Emotional duress 
and multiple medications caused him to have low self-esteem, 
depression and sexual dysfunction, according to his wife.  

At the May 1998 RO hearing the veteran submitted copies of 
his VA leave records, medical insurance documents and loan 
delinquency inquiries.  He testified that he must use 
substantial leave and comp time because of his headaches and 
that the insurance documents confirm medical appointments at 
the time leave was taken.  He indicated that he had received 
verbal counseling about his use of sick leave.  The veteran 
testified that he experienced a headache every week, which 
generally lasted from eight to twelve hours, sometimes 
longer.  He usually left work when he had a headache.  If he 
could not get home, he tried to lie down in an empty room.  

After careful review of the evidence, as set out briefly 
above, the Board finds that the veteran satisfies the 
criteria for a 50 percent rating for headaches, whether they 
are characterized as migraine or tension.  The record shows 
that the veteran experiences daily incapacitating headache 
pain, which affects his ability to function and that, he had 
missed significant time from work due to this condition, he 
reportedly misses an average of twenty-three partial or full 
days because of headaches in 1997.  At the January 1997 VA 
examination the veteran reported daily headaches that consist 
of occipital dull aching and posterior cervical dull aching.  
Additionally, apart from his daily headache pain, the veteran 
experiences episodes of nausea, photophobia and phonophobia.

The Board notes that the evidence of record establishes "very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability." The veteran 
reported chronic daily headaches and severe occasional 
headaches.  At the January 1997 VA examination the 
impressions were tension type headaches with probable 
associated analgesic rebound headaches, which appeared to be 
minimally worse since the veteran no longer took Motrin; and 
superimposed migraines, currently occurring at a frequency of 
one per week, which resulted in some debility.  The veteran 
lost significant time from his employment due to headaches.  
At the May 1998 RO hearing he testified that he experienced a 
headache every week which generally lasted from eight to 
twelve hours, sometimes longer.  He usually left work when he 
had a headache.  He has required medical intervention, such 
as, frequent visits to the VA outpatient treatment centers.  
Also, his most severe headache episodes the veteran has 
described as prolonged.

Bilateral Hearing Loss

The Board notes that the criteria pertaining to evaluation of 
diseases of the ear and other sense organs was amended 
effective June 10, 1999.  Where a law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the propriety of an increased (compensable) evaluation for 
hearing loss was last addressed by the RO at the time of the 
July 1998 statement of the case, the RO has not yet evaluated 
the instant claim in light of the recently revised rating 
criteria.  However, it is the Board's view that as 
liberalizing changes were not made with respect to the 
criteria pertaining to evaluation of hearing impairment, the 
veteran is not prejudiced by adjudication of this claim (in 
light of the revised rating criteria) by the Board in the 
first instance.

According to 38 C.F.R. § 4.85 (1999), hearing impairment is 
evaluated by taking the results of controlled speech 
reception tests together with the results of the puretone 
audiometry test, in which an average hearing threshold level 
in the frequencies of 1000, 2000, 3000, and 4000 Hz is 
provided.  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels, from Level I for essentially normal 
acuity through Level XI for profound deafness.

At the October 1994 VA audiological examination the right ear 
was classified as Level I, with an average puretone threshold 
of 26.25 dB and a speech recognition score of 98 percent.  
The left ear is classified as Level I, with an average 
puretone threshold of 32.50 and a speech recognition score of 
96 percent.  See Table VI, 38 C.F.R. § 4.87 (1999).

At the January 1997 VA audiological examination the right ear 
was classified as Level I, with an average puretone threshold 
of 25 dB and a speech recognition score of 98 percent.  The 
left ear is classified as Level I, with an average puretone 
threshold of 32.50 and a speech recognition score of 98 
percent.  See Table VI, 38 C.F.R. § 4.87 (1999).

In applying the schedular criteria to the results of the 
veteran's most recent audiological examination, dated June 
1998, the right ear is classified as Level I, with an average 
puretone threshold of 26.66 dB and a speech recognition score 
of 100 percent.  The left ear is classified as Level I, with 
an average puretone threshold of 37.50 and a speech 
recognition score of 96 percent.  See Table VI, 38 C.F.R. § 
4.87 (1999).

For evaluating hearing loss in both ears, the Schedule bases 
compensability on the level of hearing in the better ear 
considered with the level of hearing acuity in the poorer 
ear.

As noted, the veteran's hearing impairment is classified as 
Level I in the right ear and Level I in the left ear.  
According to Table VII, 38 C.F.R. § 4.87, a non-compensable 
evaluation is appropriate where the hearing acuity is Level I 
in the both ears.  As currently manifested, therefore, the 
veteran's hearing impairment does not warrant a compensable 
evaluation under the pertinent diagnostic criteria.  
Accordingly, an increased (compensable) evaluation is not 
warranted for the veteran's hearing loss as it is manifested 
at this time.


ORDER

A 50 percent rating for migraine headaches is granted.

An increased (compensable) evaluation is denied for hearing 
loss.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

 

